United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3574
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Dale Scott Olten, Sr.,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 2, 2011
                                 Filed: March 7, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Dale Olten pleaded guilty to being a felon in possession of firearms in violation
of 18 U.S.C. §§ 922(c)(1) and 924(e) (Count 1), and possessing stolen firearms in
violation of 18 U.S.C. § 922(j) (Count 2). The district court1 sentenced him to
concurrent prison terms of 235 months on Count 1 and 120 months on Count 2, and
5 years of supervised release. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), seeking to withdraw; stating that Olten should be
allowed to withdraw his plea because of errors at the plea hearing, see Fed. R. Crim.

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
P. 11; and arguing that the court committed procedural error in sentencing Olten and
imposed an unreasonable sentence because the court overstated the amount of stolen
property found at Olten’s residence.

       We find no indication that the unobjected-to Rule 11 errors influenced Olten’s
decision to plead guilty, see United States v. Dominguez Benitez, 542 U.S. 74, 83
(2004) (plain-error review), and we conclude that Olten’s request to withdraw his
plea is not cognizable on appeal, see United States v. Murphy, 899 F.2d 714, 716 (8th
Cir. 1990). Further, we do not agree that the district court overstated the amount of
stolen property, and we conclude that the court took into account all the relevant
sentencing factors, committed no procedural error, and imposed a substantively
reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (in reviewing
sentence, appellate court first ensures that district court committed no significant
procedural error, and then considers substantive reasonableness of sentence under
abuse-of-discretion standard; if sentence is within Guidelines range, appellate court
may apply presumption of reasonableness); United States v. Haack, 403 F.3d 997,
1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel leave to withdraw, and we
affirm the judgment.
                      ______________________________




                                         -2-